Title: John Quincy Adams to John Adams, 10 July 1794
From: Adams, John Quincy
To: Adams, John


          
            Dear Sir.
            Philadelphia July 10. 1794.
          
          I arrived here last Evening, and this morning paid my Respects to the Secretary of State, who introduced me to the President.— I find that it is their wish that I should be as expeditious in my departure as possible. I told the Secretary, that the state of my own affairs would render my return to Boston previous to my departure, extremely eligible to [my]self. He enquired whether it would be indispensable. I replied that in my present situation, I could view nothing as indispensable, that could relate to my own affairs; and if the public service required it, I should be prepared to go from hence or from New-York.— He has allotted me about ten days, to spend in his office in obtaining the necessary information, and I expect it will be required of me to proceed immediately after from hence or from New-York. Of this however I am not yet certain.— I shall write again as soon as I shall have any foundation for certainty upon the subject.
          If you wish to send the papers which you mentioned to me before I left Boston, it will perhaps be necessary to forward them as soon as possible. If I do not return to Boston, I suppose I shall sail in less than three weeks from this day.—
          The President received a hurt at Mount-Vernon, and is this day somewhat unwell. I saw Mrs: Washington, and delivered to her my mother’s Letter. They were both very particular in their enquiries respecting her health and your’s.
          Thomas is well— I have as yet paid none of my visits but those I have mentioned; and the prospect of being obliged to go so soon must quicken my pace, and now brings me to that conclusion which whether in haste or at leisure I must uniformly make, that I am in all duty and affection your Son
          
            John Q. Adams.
          
        